Citation Nr: 1307265	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  08-39 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for acute bronchitis and pneumonia with breathing problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied, in pertinent part, the Veteran's claim of service connection for acute bronchitis and pneumonia with breathing problems.  A videoconference Board hearing was held at the RO in March 2009 before a Veterans Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.  The VLJ who held the Veteran's March 2009 Board hearing subsequently retired from the Board and the Veteran was provided an opportunity to request a new Board hearing in February 2013 correspondence from the Board.

In September 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC obtain additional treatment records identified by the Veteran and his service treatment records and schedule him for a VA examination.  The requested records were obtained and associated with the claims file and the Veteran's VA examination occurred in September 2010.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part. 



REMAND

The Veteran contends that he incurred acute bronchitis and pneumonia with breathing problems during active service.

As noted in the Introduction, the VLJ who held the Veteran's videoconference Board hearing in March 2009 subsequently retired from the Board.  The Veteran was notified in February 2013 correspondence from the Board of his right to another hearing before a different VLJ.  He responded later in February 2013 that he wanted a new videoconference Board hearing at the RO.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for a videoconference Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing at the RO.  A copy of the notice letter sent to the Veteran and his service representative concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

